ICJ_012_ReservationsGenocideConvention_UNGA_NA_1951-05-28_ADV_01_NA_01_FR.txt. 31

OPINION DISSIDENTE DE M. GUERRERO,
Sir ARNOLD McNAIR, MM. READ ET HSU MO

Tout en admettant que la Cour est compétente en la présente
affaire, nous regrettons de ne pouvoir souscrire à l’avis prononcé
par elle.

Nous estimons également que le rôle de la Cour en l'espèce est
limité. La Cour n’a pas reçu mission de dire quel est, à ses yeux, le
meilleur système régissant la formulation de réserves aux conven-
tions multilatérales. Les Etats participant à l'élaboration d’une
convention multilatérale, soit à l’occasion d’une conférence diplo-
matique, soit dans le cadre des Nations Unies, sont libres d’insérer
dans le texte des dispositions précisant dans quelles limites et par
quelles voies il est possible de proposer des réserves et de leur donner
effet. La Cour n’a pas à connaître de telles questions qui relèvent
de l'opportunité. Il lui est demandé de rendre un avis consultatif
portant sur le droit positif et sur son application aux réserves à la
Convention sur le génocide, laquelle ne contient pas de disposition
expresse à ce sujet. Mais la Cour ne saurait méconnaître le fait que
son avis consultatif pourrait avoir un effet plus étendu, étant donné
notamment que le représentant du Secrétaire général, M. Kerno,
lors de l’exposé qu'il a prononcé devant la Cour, a traité la question
sous une forme générale et exprimé l’espoir que l'avis puisse aider a
résoudre le problème général des réserves aux conventisns multi-
latérales.

L'avis de la majorité qualifie les trois questions comme présen-
tant un «caractère purement abstrait ». Elles sont abstraites en
ce sens qu’elles ne visent aucun Etat particulier, ni aucune réserve
particulière. Nous estimons cependant que notre étude du problème
serrera de plus près la réalité des choses si nous relevons qu’à la fin
de 1950 le Secrétaire général avait reçu notification de dix-huit
réserves, proposées par un État ou par un autre, au total par huit
États. Ces réserves ont trait à l’article IV (suppression de toute
immunité pour les «gouvernants, fonctionnaires ou particuliers »),
à l’article VI (compétence des tribunaux internes), à l’article VII
(extradition), à l’article IX (compétence obligatoire de la Cour
internationale de Justice) et à l’article XII («clause coloniale »).
Chacun des huit États dont il s’agit a formulé une réserve excluant
ou limitant les effets de l’article IX.

En examinant les dispositions du droit international relatives
aux réserves et aux conditions dans lesquelles elles peuvent sortir
effet, le Cour ne se trouve pas en présence d’un vacuum juridique.

20
32 OPIN. DISS. COLL. (RÉSERVES CONV. GÉNOCIDE)

Le consentement des parties forme la base des obligations conven-
tionnelles. Le droit régissant Les réserves constitue seulement un
cas particulier de ce principe fondamental, que l’accord des parties
sur la réserve intervienne avant qu’elle soit énoncée, en même
temps ou plus tard. Il est de fait qu’au cours des cent dernières
années, dans de nombreuses conventions multilatérales négociées
soit par un groupe d'Etats, soit par la Société des Nations, soit
par les Nations Unies, les parties sont convenues de créer de
nouvelles règles juridiques ou de déclarer des règles déjà existantes,
en sorte que cette activité a souvent été qualifiée de « législative »
ou de « quasi législative » ; mais ce fait ne saurait faire oublier que
la base juridique de ces conventions — ]’élément moteur essentiel
qui assure leur mise en vigueur — se trouve dans le consentement
mutuel des parties.

Bien que le terme n’ait pas toujours été en usage, la pratique
des réserves remonte au moins à une centaine d’années, mais la
doctrine, jusqu’au xx™e siècle, ne lui a pas accordé une grande
attention. Les citations qui suivent révèlent clairement que la
pratique suivie par les gouvernements est devenue règle juridique.
Selon cette règle, le consentement de toutes les parties à un traité
est nécessaire pour que des réserves puissent porter effet et que
l'État les ayant formulées puisse à son tour devenir partie au traité.

a) Il convient de citer le passage suivant du Tyaité de droit
international public de Fauchille, publié en 1926 (tome I, 3™ partie,
paragraphe 823!) :

« Pour nous, des réserves a la signature ne sont acceptables
qui si toutes les Puissances contractantes consentent 4 y donner,
expressément ou tacitement, leur adhésion : il y aura alors finale-
ment un traité nouveau, entièrement distinct de celui qu'on avait
primitivement négocié. Si les signataires purs et simples ne consen-
tent pas, ils seront en droit d’obliger leurs contractants qui ont
fait des réserves à y renoncer ou à souffrir que la convention
ne s'applique pas dans les rapports des Puissances intéressées. »

6) Sir William Malkin, dans un article intitulé «Les réserves
aux conventions multilatérales» (British Year Book of Inter-
national Law, 1926, p. 150), a décrit le développement progressif de
la pratique des réserves et les différents aspects qu’elle a présentés
au cours des quelque cinquante ans antérieurs. Il concluait en ces
termes :

« L'on voit que parmi tous les cas examinés ci-dessus, dans
lesquels une disposition conventionnelle a été réellement assortie
d’une réserve, il n'en est presque aucun où les autres parties con-
tractantes n’aient donné leur consentement exprès ou tacite. Quand
la réserve est insérée dans un texte qui doit avoir fait l’objet d’une
discussion ou d’un accord antérieur et qui est signé par les délégués
des autres Puissances contractantes, le consentement est exprès ;
quand la réserve a été auparavant annoncée lors d’une séance de
la conférence, puis répétée au moment de la signature sans qu'aucune

21
33 OPIN. DISS. COLL. (RÉSERVES CONV. GÉNOCIDE)

objection ait été formulée, le consentement est implicite. Il n'existe
certainement aucun cas, parmi ceux que nous avons examinés,
qui puisse être cité comme un précédent à l’appui de la théorie
selon laquelle un État aurait qualité pour assortir une convention,
sans l’accord des autres parties contractantes, de toutes les réserves
qui lui conviennent. »

c) Hildebrando Accioly, dans son Tratado di direito internacional
Publico (1934), énonce ce qui suit (p. 448) [éraduit du portugais] :

« 1288. Quoi qu'il en soit, le principe général universellement
admis est que la ratification ne peut être faite avec des réserves,
provenant soit de l'autorité même qui ratifie, soit de l'organe
constitutionnel compétent pour autoriser la ratification — à moins
que les autres parties contractantes ne soient d'accord avec ces
réserves, ou que le traité même ne les ait prévues. Ce principe a été
consacré il y a quelques années par une résolution adoptée par l’As-
semblée de la Société des Nations, le 25 septembre 1931, relative-
ment à l’entrée en vigueur du Protocole de revision du Statut de
la Cour permanente de Justice internationale. » (Ladite résolution
déclare ce qui suit : « L’Assemblée considére qu’une réserve ne peut
être formulée à l’occasion de la ratification qu’avec le consentement
de tous les autres États signataires ou quand le texte de la conven-
tion prévoit une semblable réserve. ») (S. d. N., Journal officiel,
supplément spécial n° 92, octobre 1937, p. 10.)

4} Podesta Costa, dans son Manual de derecho internacional
publico (2a edicion) (1947), déclare (p. 180) [éraduit de l'espagnol] :

« La présentation d’une réserve équivaut à une nouvelle offre
faite à l’autre partie. Si celle-ci l’accepte, l'accord de volontés existe
et une nouvelle clause vient s’incorporer au traité ; si celle-ci ne
laccepte pas, il se produit une manifestation unilatérale de volonté
qui ne saurait être une source d'obligations. Telle est la règle fonda-
mentale qui régit la matière. »

Un exemple d'application pratique de ladite règle est apporté
par la Convention relative à l'esclavage de 1926. Ce fut une conven-
tion importante du point de vue humanitaire. Après une longue
étude de la question de l'esclavage par l’Assemblée de la Société
des Nations, l'élaboration de la convention fut confiée à une com-
mission qu'avait désignée l’Assemblée. Celle-ci en approuva le texte
à la date du 25 septembre 1926 (et, semble-t-il, à l'unanimité). La
Convention fut ouverte alors à la signature, à ia ratification et à
l'adhésion. Le 11 août 1930, le Secrétaire général présenta un
rapport (A.17.1930.VI) sur l'état des signatures, des ratifications
et des adhésions. Le passage suivant est tiré de la page 2 de ce
document :

«La Hongrie (16 avril 1927) et les Etats-Unis d'Amérique
(21 mars 1929) ont accédé, sous certaines réserves qui ont été soumises
à l'acceptation des autres Etats parties à la Convention. Quatorze
États n'ont pas encore répondu au sujet des réserves hongroises ;

22
34 OPIN. DISS. COL. (RESERVES CONV. GENOCIDE)

en ce qui concerne les réserves des Etats-Unis, dix réponses man-
quent encore. »

Dans l'état des ratifications et adhésions reproduit en annexe
audit rapport figurent les noms des Etats-Unis d'Amérique et de
la Hongrie, accompagnés, dans les deux cas, de la note suivante :

« Cette adhésion, donnée sous réserve, a été soumise à l’accep-
tation des Etats signataires. »

A la page 6 du même document, une lettre de la délégation
hongroise au Secrétaire général contient les lignes suivantes :

«b) Le Gouvernement hongrois a déjà signifié son adhésion à
la Convention du 25 septembre 1926 relative à l’esclavage, adhésion
qui deviendra valable aussitôt que les gouvernements des pays
suivants auront déclaré accepter la réserve formulée par la Hongrie
au moment de son adhésion... » [Suit une liste de onze pays.]

En 1927, le droit et la pratique des réserves attirèrent l'attention
du Conseil de la Société des Nations. En 1925, le Gouvernement
autrichien avait assorti d’une réserve sa signature de la Conven-
tion relative à l’opium et aux stupéfiants, à laquelle cet État
notamment avait été invité à participer. (Cette convention huma-
nitaire, dont la structure rappelle beaucoup celle de la Conven-
tion sur le génocide, avait été négociée au cours d’une conférence
tenue sous les auspices de la Société des Nations.) Cette réserve
comportait le refus de certaines obligations faisant partie intégrante
du système de contrôle du trafic des stupéfiants, tel que ce système
avait été établi par la conférence. On discuta sur le point de savoir
si l'Autriche était habilitée ou non à formuler une réserve sans
avoir obtenu l’assentiment des Etats parties à la Convention.
La question fut déférée par le Conseil de la Société des Nations
à la Commission de la Société des Nations pour la codification
progressive du droit international, laquelle nomma à cet effet un
sous-comité, dont le rapporteur était M. Formageot. Le rapport
du sous-comité est reproduit dans le document de la Société des
Nations C.357.M.130.1927.V ; et il convient d’en citer le passage
suivant :

« Pour qu’il puisse étre valablement fait une réserve quelconque
sur telle ou telle clause du traité, il est indispensable que cette
réserve soit acceptée par tous les contractants, comme elle l’eût été
si elle avait été exprimée au cours de la négociation. Sinon, la réserve,
comme la signature elle-même subordonnée à cette réserve, est
sans valeur. » :

Sur ce, la Commission pour la codification approuva le rapport
et le transmit au Conseil de la Société. Le Conseil l’adopta le
17 juin 1927, le fit distribuer aux Membres de la Société et invita
le Secrétaire général « à s’inspirer des principes du rapport relatifs

23
35 OPIN. DISS. COLL. (RÉSERVES CONV. GÉNOCIDE)

au consentement obligatoire de tous les Etats contractants, lorsqu'il
aurait à connaître, à l'avenir, des réserves formulées après la
clôture d’une conférence où une convention aurait été conclue, eu
égard, bien entendu, à toute décision particulière prise par la
conférence ».

Le Conseil de la Société des Nations n’était, bien entendu, investi
d'aucune compétence législative. Il ne fit que donner son approba-
tion à l’exposé du droit, tel que l’avait préparé la Commission pour
la codification. Le droit ainsi énoncé fut par la suite observé par
la Société des Nations, comme il l’a été par les Nations Unies,
ainsi que nous le constaterons à propos de la Convention sur le
génocide.

* * *

Depuis 1927, si les clauses relatives aux réserves des conventions
multilatérales ont varié (comme cela s'était d’ailleurs produit
auparavant), la règle de droit applicable aux réserves en l’absence
d'une disposition expresse est demeurée parfaitement claire. En
ce qui concerne les activités des Nations Unies, le Secrétaire général
— qui est bien placé pour connaître la question — a indiqué, dans
son Rapport sur les «réserves aux conventions multilatérales »
(A.1372), rapport qui fut présenté à l’Assemblée générale à la date
du 20 septembre 1950 :

«5. À défaut de dispositions, dans une convention donnée,
sur la procédure à suivre pour la formulation et l’acceptation de
réserves, le Secrétaire général s’est conformé, dans l'exercice de
ses fonctions de dépositaire, au principe général suivant lequel
une réserve ne peut être acceptée définitivement que lorsqu'il a
été établi qu'aucun des autres Etats directement intéressés n’a
d’objection à formuler... »

«7. En suivant la pratique mentionnée ci-dessus, le Secrétaire
général n’a évidemment fait que suivre la pratique déjà établie par
la Société des Nations. C’est ainsi que le Comité d'experts pour la
codification progressive du droit international a déclaré, dans un
rapport au Conseil de la Société des Nations... »

Dans les paragraphes 11 à 16 de ce rapport, il cite notamment
quatre exemples de cette pratique et il est intéressant de noter
que les deux premiers datent de l’année même où la Convention
sur le génocide a été approuvée par l’Assemblée générale et ouverte
à la signature, et sont même antérieurs à cet événement. Le
premier exemple est celui de la réserve dont les États-Unis
d'Amérique désiraient assortir leur adhésion à la Constitution de
l'Organisation mondiale de la Santé. Le Secrétaire général déclare
à ce sujet (paragraphe 12) :

«12. .... L'Assemblée [de l'Organisation mondiale de ia Santé]
a ensuite reconnu à l'unanimité que cette ratification n’était pas
incompatible avec la Constitution et ce n'est qu’alors que le Secré-
taire général a annoncé que les Etats-Unis étaient devenus partie
a la Constitution. »

24
36 OPIN. DISS. COLL. (RESERVES CONV. GENOCIDE)

Ladite Constitution est entrée en vigueur le 7 avril 1948.
Le second exemple est ainsi décrit au paragraphe 13 du rapport :

«13. Avant l'entrée en vigueur de la Constitution de l’Organi-
sation internationale des Réfugiés, le Secrétaire général a distribué
le texte des réserves présentées par plusieurs États au moment de
l'acceptation de cette Constitution. Finalement, une fois déposé le
dernier instrument d’adhésion nécessaire pour permettre l'entrée
en vigueur, le Secrétaire général a avisé de ce dépôt les États inté-
ressés en les priant de présenter leurs observations avant une date
spécifiée. Ce n’est qu'après l'expiration de cette date qu'il a déclaré
que la Constitution était entrée en vigueur. »

La Constitution est entrée en vigueur le 20 août 1948.

La Convention sur le génocide fut approuvée par l’Assemblée
générale le 9 décembre 1948 et ouverte à la signature deux jours
plus tard.

Les deux autres exemples cités par le Secrétaire général ont
trait aux réserves dont l’Union sud-africaine et la Rhodésie du Sud
avaient, en 1949, assorti le Protocole portant modification de
PAccord général sur les tarifs douaniers et le commerce. (Les quatre
exemples sont étudiés en détail dans l'American Journal of Inter-
national Law, vol. 44, janvier 1950, pp. 120-127.)

En outre, le représentant du Secrétaire général a déclaré devant
la Cour le 10 avril 1951 que

«Le principe auquel le Secrétaire général s’est conformé jusqu’à
présent est basé sur la théorie que les Etats les plus directement
intéressés doivent tous consentir aux réserves... »

Au début de son exposé du 11 avril, il a ajouté :

«.... je voudrais souligner une fois de plus que la pratique suivie
par le Secrétaire général est la continuation de celle qui a été constam-
ment suivie par la Société des Nations... ».

A Vexposé cité ci-dessus, qui est extrait du Rapport de la Com-
mission pour la codification (1927) et qui a constitué la base de la
pratique de la Société des Nations et des Nations Unies depuis
lors, on a opposé l’objection qu'il ne s’agit pas d’une règle de droit,
mais d’une simple pratique « d’ordreadministratif ». Cette objection
appelle les trois remarques qui suivent : premièrement, la Com-
mission de la Société des Nations pour la codification paraît avoir
considéré la règle comme une règle de droit ; deuxièmement, les
personnes chargées d'élaborer le projet de convention de la Harvard
Research sur le droit des traités (cf. articles 14, 15, 16 et commen-
taires) ont admis comme exact le principe, établi en 1927, de
l’assentiment unanime aux réserves ; troisièmement, qu'il s'agisse
d’un règle de droit ou d’une règle de pratique, il est incon-
testable que ce principe était observé par les Nations Unies au

25
37 OPIN. DISS. COLL. (RÉSERVES CONV. GÉNOCIDE)

moment où la Convention sur le génocide a été négociée et ouverte
à la signature.

Si la règle de droit est claire, en ce qui est des réserves, les gouver-
nements qui prennent part à la négociation jouissent de la plus
grande latude pour introduire des dispositions expresses dans les
traités. Tout en partant de ce principe, le droit n’impose pas la
pratique à suivre, mais laisse aux parties la liberté de faire ce qui
leur convient le mieux, suivant la nature de chaque convention
et les circonstances de la négociation. En voici quelques exemples :

a) Le Département de l’Union panaméricaine chargé des ques-
tions de droit international et de l’organisation internationale, a
présenté a la Cour un remarquable exposé, daté du 14 décembre
1950, d’où il ressort que, lorsqu’un Etat, en ratifiant un traité
négocié dans le cadre de l’Union panaméricaine, formule ou main-
tient une réserve, celle-ci est communiquée aux autres Etats
signataires ; le traité n’entre pas en vigueur entre l’État qui formule
la réserve et celui qui refuse de l’admettre. Mais l'État qui a
formulé la réserve n’en devient pas moins partie au traité.

Il y a cependant une différence symptomatique entre la procédure
de l’Union panaméricaine et celle des Nations Unies, différence
que l'exposé précise dans les termes suivants :

«La procédure adoptée par l’Union panaméricaine permet à
un Etat de déposer sa ratification, nonobstant le fait qu'un ou
plusieurs des États signataires pourra faire objection à la réserve,
tandis que la procédure suivie par le Secrétaire général des Nations
Unies a pour effet d'empêcher l'État dont il s'agit en particulier de
devenir partie à la convention, si un seul État parmi ceux qui ont déjà
ratifié exprime sa désapprobation de la réserve proposée. » (Italiques
par nous.)

(Il est évident que l’Union panaméricaine n’a aucun doute sur
la procédure adoptée par les Nations Unies ni sur ses effets.)

Il est important de noter que la procédure de l’Union
panaméricaine repose sur des règles adoptées par le Conseil directeur
de l'Union et approuvées par la Conférence internationale des
États américains réunie à Lima en 1938; c’est-à-dire qu’elle est
subordonnée à l’accord préliminaire des parties contractantes.

b) L’Acte général pour le règlement pacifique des conflits inter-
nationaux, adopté à Genève le 26 septembre 1928, indique une autre
procédure. L'article 39 dispose expressément qu’« une partie pourra,
en adhérant au présent Acte général, subordonner son acceptation
aux réserves » à trois sortes de litige, expressément spécifiées audit
article. La même pratique fut adoptée dans l’Acte général revisé,
adopté par l’Assemblée générale le 28 avril 1949.

26
38 OPIN. DISS. COLL. (RESERVES CONV. GENOCIDE)

Un autre exemple est fourni par l’article 64 de la Convention
de 1950 pour la protection des droits de l’homme et des libertés
fondamentales :

«I. Tout État peut, au moment de la signature de la présente
Convention ou du dépôt de son instrument de ratification, formuler
une réserve au sujet d’une disposition particuliére de la Conven-
tion, dans la mesure où une loi alors en vigueur sur son territoire
n’est pas conforme a cette disposition. Les réserves de caractére
général ne sont pas autorisées aux termes du présent article.

2. Toute réserve émise conformément au présent article comporte
un bref exposé de la loi en cause. »

De méme, la Convention de 1950 concernant la déclaration de
décès de personnes disparues, convention négociée par l’Assemblée
générale des Nations Unies, présente en son article 19 l’exemple
d’une disposition expresse permettant d’assortir de réserves un
instrument d'adhésion, disposition à laquelle est jointe une autre
disposition expresse autorisant l’État contractant qui n'accepte
aucune réserve à notifier au Secrétaire général « qu’il tient cette
adhésion pour non intervenue entre l’État qui a formulé la réserve
et l'État qui ne l’accepte pas. Dans ce cas, la Convention sera
considérée comme n'étant pas en vigueur entre ces deux Etats. »

c) On peut citer d’autres exemples dans lesquels ont été
incorporées à des conventions multilatérales ou à des accords
collatéraux des dispositions expresses tendant à définir les articles
de ces conventions qu’on pourrait librement assortir de réserves,
a établir un système particulier de contrôle sur les réserves ou un
régime particulier de consentement ; ou bien à permettre à des

États de devenir parties à ces conventions avec des obligations
limitées. I] convient de citer à ce propos les instruments suivants :

Convention sur la simplification des formalités douanières,
Genève, 3 novembre 1923 ; Protocole du même jour.

Convention concernant les statistiques économiques, Genève,
14 décembre 1926 : art. 17, et Protocole du même jour : amendé
par le Protocole du 9 décembre 1948.

Convention pour la répression du faux-monnayage, Genève,
20 avril 1929 ; Protocole du même jour.

Convention sanitaire pour la navigation aérienne, La Haye,
12 avril 1933 : art. 67.

Convention pour la prévention et la répression du terrorisme,
Genève, 16 novembre 1937 : art. 23.

Convention sur la circulation routière, Genève, Ig septembre
1949 : art. 2 (x), et Acte final de la Conférence sur les transports
routiers et les transports automobiles : paragraphe 7.

Protocole relatif à la signalisation routière, Genève, 19 septem-
bre 1949; et Acte final de la Conférence sur les transports
routiers et les transports automobiles : paragraphe 7.

27
39 OPIN. DISS. COLL. (RÉSERVES CONV. GÉNOCIDE)

Dans les cas de cet ordre, les gouvernements qui participent à
la négociation déclarent à l’avance qu'ils préfèrent voir un Etat
devenir partie à la convention, moins certaines dispositions, plutôt
que de le voir demeurer à l'écart. Mais il y a une différence fonda-
mentale entre les réserves autorisées à l'avance par le traité et la
prétention exprimée ex post facto par certains États que telle réserve
est compatible avec l'objet et le but de la convention et que, par
conséquent, un État a le droit unilatéral de la formuler, étant
entendu que cette prétention pourrait être contestée pour raison
d’incompatibilité. L'existence d’une méthode admise permettant
de distinguer, à l’avance et d’un commun accord, les dispositions
sur lesquelles des réserves unilatérales seront autorisées, est la
meilleure preuve possible que les gouvernements ayant participé
à la négociation de la Convention sur le génocide n’envisageaient
pas de donner aux parties qui avaient l'intention de formuler
des réserves un droit unilatéral d’énoncer celles que ces parties
jugeaient compatibles avec le but de la Convention.

d) La Convention de La Havane sur le droit international privé
(1928) (Code Bustamante), article 3, offre un autre exemple de cette
pratique :

« Chacune des républiques contractantes, au moment de la
ratification de la présente Convention, peut déclarer qu’elle se
réserve l'acceptation d’un ou de plusieurs articles du Code annexé,
et les dispositions auxquelles s'applique cette réserve ne lieront pas
ladite république. »

Le Secrétaire général a relevé l'intérêt qu'il y a à laisser aux
parties une certaine souplesse en matière de réserves. Dans son
Rapport sur les « réserves aux conventions multilatérales » (para-
graphe 47 c), daté du 20 septembre 1950, il énonce ce qui suit:

«Il est inévitable que toute règle suivie par le Secrétaire général,
en l’absence de dispositions expresses prévues par une convention,
ne sera pas adaptée à la situation de chaque convention ni à toutes
les relations envisagées entre des parties données. Cette difficulté
peut être surmontée grâce à l'insertion, dans le texte d'une conven-
tion, des articles finals les mieux adaptés à une situation particu-
lière. Si, par exemple, on tient à prévenir certaines objections, afin
de rendre la convention acceptable au plus grand nombre possible
d'Etats, il est toujours possible de prévoir un article approuvant ex-
pressément des réserves déterminées *. (Italiques par nous.) Si l’on
veut, dans certains cas spéciaux, permettre aux signataires, et non
seulement aux parties, de rejeter des réserves proposées, la formule
précitée de la Société des Nations, qui est employée dans la Con-
vention pour la prévention et la répression du terrorisme, pourrait
être utilisée 7°. »

(La note 27 se réfère à l’article 39, paragraphe 1, de l’Acte général
pour le règlement pacifique des différends internationaux ; et la.
note 28 à l’article 23 de la Convention sur le terrorisme.)

28
40 OPIN. DISS. COLL. (RÉSERVES CONV. GÉNOCIDE)

* * *

Voyons maintenant comment la question des réserves a été
traitée lors de l'élaboration de la Convention sur le génocide.
Conformément 4 une résolution du Conseil économique et social,
le Secrétaire général a préparé un « projet de convention sur le
crime de génocide ». Ce document porte la date du 26 juin 1947.
Il consistait en un projet d’articles, suivis de commentaires. Le
passage qui a trait aux réserves est le suivant :

«Article XV IT

(Réserves.) Aucune disposition n’est présentement proposée.

Commentaire.

Au présent stade des travaux préparatoires, la question de savoir
s’il faut permettre des réserves et insérer dans la Convention un
article relatif aux réserves paraît douteuse.

Nous nous bornerons aux observations suivantes :

1) Il semble que des réserves d’une portée générale n’ont pas

leur place dans une convention de ce genre qui vise non les
intérêts particuliers d’un État, mais la préservation d’un élé-
ment de l’ordre international.
Par exemple, la convention protégera tel ou tel groupe humain
ou ne le protégera pas. On ne peut concevoir qu'à cet égard
la portée de la convention varie suivant les réserves dont
aurait pu s'accompagner l'adhésion de certains Etats.

2) Peut-être au cours de la discussion à l’Assemblée générale

apparaîtra-t-il possible d'admettre certaines réserves d’une
portée limitée.
Ces réserves pourraient être de deux natures : soit des réserves
qui seraient définies par la convention elle-même et que tous
les États auraient la faculté de formuler, soit des réserves de
détail que certains États auraient demandé à formuler et que
l’Assemblée générale aurait décidé d'admettre. »

Il ressort du dernier paragraphe que, dans l’esprit du Secrétaire
général, il était loisible aux délégués soit de préciser dans la Conven-
tion elle-même quelles seraient les réserves permises, soit d'obtenir
pour celles-ci l'autorisation expresse de l’Assemblée générale. En
d’autres termes, conformément à une pratique fréquente, les
réserves autorisées donneraient lieu à un accord préalable. Nous
avons déjà relevé des exemples de cette pratique, laquelle n’a pas
été adoptée en l'espèce.

. Le projet de Convention a été tout d’abord soumis à tous les
Etats Membres, à fin de commentaires. Seuls les Etats-Unis
d'Amérique ont fait des remarques sur cette partie du projet ; ils
se sont d’ailleurs bornés à dire qu'il «faudrait supprimer l’article
relatif aux réserves ». Le projet de Convention a été alors transmis
à un organe spécial appelé « Comité spécial du génocide», qui a

29
41 OPIN. DISS. COLL. (RESERVES CONV. GENOCIDE)

désigné, pour l’étudier, un sous-comité comprenant les représentants
de la Pologne, de l'Union des Républiques socialistes soviétiques
et des États-Unis d’ Amérique. Ce sous-comité «a décidé qu'il n’y
avait pas lieu de prévoir des réserves» (document E/AC/25/10,
page 5) et cette conclusion fut adoptée à l'unanimité en séance
plénière du Comité spécial, le 27 avril 1948 (E/AC/25/SR/23, page 7).
En conséquence, le projet, tel qu’il fut. revisé par le Comité spécial,
ne contenait aucune disposition relative aux réserves. A la Sixiéme
Commission non plus qu'aux séances plénières de l’Assemblée
générale aucune proposition ne fut formulée tendant à prévoir un
article sur les réserves et, en conséquence, le texte de la Convention
actuellement en vigueur ne contient aucune disposition à ce sujet.

Après que la Sixième Commission eut approuvé le texte final de
la Convention lors de ses 132™e et 133me séances, le ret et le 2 décem-
bre 1948, les représentants de plusieurs gouvernements réservèrent
leur position à l'égard de certains articles, ou de la Convention
dans son ensemble. Un résumé de la discussion figure aux pages 88
et 89 du volume imprimé contenant notamment l’exposé écrit du
Secrétaire général présenté à la Cour. Pendant cette discussion, le
rapporteur, M. Spiropoulos, a déclaré :

« Ces réserves peuvent être faire lors de la signature de la Conven-
tion. Cependant, si un gouvernement fait des réserves à une conven-
tion, il ne peut être considéré comme partie à cette convention, à
moins que les autres parties contractantes n’acceptent ces réserves
expressément ou tacitement. »

En terminant la discussion sur ce point, le Président de la Sixième
Commission a ajouté que «la teneur de ces déclarations sera
consignée sous la forme habituelle au compte rendu analytique
de la séance. [Il] estime qu’il n’y a pas lieu d'ouvrir un débat sur
la portée juridique de ces réserves. »

La manière dont la question des réserves a été traitée tout au
long des travaux préparatoires ne nous permet en rien de déduire
qu'un accord soit intervenu, qui eût conféré aux États désirant
signer, ratifier la Convention, ou y adhérer, le droit de faire des
réserves qui échapperaient aux règles juridiques et pratiques
usuelles observées par les Nations Unies.

Pour résumer l'argumentation que nous avons développée
jusqu'ici, nous estimons :

a) que, en vertu de la règle de droit international en vigueur
et de la pratique courante des Nations Unies, une réserve proposée
à une convention multilatérale ne peut porter effet et l'Etat qui
formule ladite réserve ne peut devenir partie à la convention sans
le consentement de toutes les parties ;

b) que les Etats qui négocient une convention sont libres de
modifier tant la règle que la pratique en insérant, dans la convention,
les dispositions expresses qui conviennent — ce qu'ils font d’ailleurs
fréquemment ;

30
42 OPIN, DISS. COLL. (RESERVES CONV. GENOCIDE)

c) que les Etats qui ont négocié la Convention sur le génocide
n'ont rien fait de la sorte :

d) et que, par conséquent, "ils ont passé contrat dans la pensée
que le droit en vigueur et la pratique courante s’appliqueraient
de la manière usuelle à toutes les réserves qui viendraient à être
proposées.

Dans ces conditions, est-il possible d'admettre l’existence d’un
accord, conclu entre les gouvernements intéressés pendant l’élabo-
ration de la Convention sur le génocide et aux termes duquel les
réserves auraient été autorisées et acceptées par les parties à la
Convention, dans Ja mesure où ces réserves étaient compatibles
avec l’objet et le but de celle-ci ? En outre, est-il possible d'admettre
que chacune des parties actuelles à la Convention apprécie l’admis-
sibilité de la réserve, individuellement et selon son propre point
de vue, en s'inspirant de ce critère pour fixer sa ligne de conduite ?

Cette tentative de classification des réserves en « réserves compa-
tibles » et «réserves incompatibles » appellerait une classification
correspondante des dispositions de la Convention en deux catégories
— d'importance inégale. Si une disposition faisait partie intégrante
«de l’objet et du but de la Convention», une réserve y relative
devrait être tenue pour « incompatible », et l'État qui l’a formulée
ne serait pas considéré comme partie à la Convention. Si une
disposition ne rentrait point dans «l” objet » et dans «le but » de
celle-ci, toute partie qui tiendrait une réserve y relative pour
« compatible » pourrait considérer comme partie l'État qui Va
formulée. Tout Etat qui désire devenir partie a la Convention
aurait pleine liberté de déclarer qu’une disposition particulière ne
fait pas partie «de l’objet et du but de la Convention », qu'une
réserve y relative est « compatible avec cet objet et ce but » et qu'il
est, par conséquent, fondé à la formuler — à moins, bien entendu,
que l’une des parties actuelles ne s’y opposât, pour défaut de compa-
tibilité de la réserve.

A notre regret, il nous est impossible d'admettre cette théorie,
et cela pour les motifs suivants :

a) Elle pose une règle nouvelle qui, selon nous, manque de

fondement juridique. Nous n’apercevons, ni dans la jurisprudence
de notre Cour, de la Cour permanente de Justice internationale ou

31
43 OPIN. DISS. COLL. (RÉSERVES CONV. GÉNOCIDE)

de toute autre juridiction internationale, ni dans les ouvrages des
auteurs, aucune autorité qui vienne confirmer l'existence, en
matière de réserves, d’une distinction de cet ordre entre les dispo-
sitions d’un traité, non plus que celle d’une compétence qui permet-
trait à un État d'établir une telle distinction et d’en faire la base
d’une réserve. De même, le droit et la pratique des Nations Unies
ne nous paraissent nullement établir l'existence d’une telle dis-
tinction ou d’une telle compétence.

Par conséquent, si une règle de cette nature doit s’appliquer
à la Convention sur le génocide, elle devrait être déduite de Vinten-
tion dés parties. Il faut, se rappeler que les représentants des
gouvernements qui ont négocié cette Convention jouissaient d’un
pouvoir absolu sur son mécanisme ou ses clauses procédurales et
qu’ils étaient libres d’insérer dans le texte toute stipulation jugée
par eux opportune en matiére de réserves. Ils se sont abstenus de
le faire, encore que — nous l’avons montré — la question d’une
disposition sur les réserves ait été discutée à plusieurs reprises au
cours des négociations. Il est difficile d’entrevoir comment leur
intention de soumettre les réserves à un critère nouveau de « compa-
tibilité » pourrait se déduire de la circonstance que ces délégués
se sont prononcés contre l'insertion de la disposition simple et
évidente qui eût été nécessaire pour donner effet à cette intention.
S'ils avaient voulu autoriser certaines réserves, ils pouvaient le
faire par une méthode bien connue, à laquelle nous avons déjà
fait allusion, à savoir un accord préalable en vue de spécifier dans
le texte de la Convention les réserves que leurs gouvernements
étaient prêts à accepter. Ainsi que nous l’avons vu, le Secrétaire
général, dans le projet de Convention préparé par lui en date du
26 juin 1947, avait attiré l'attention sur cette méthode, en sorte
qu’elle doit avoir été présente à l'esprit des gouvernements. Mais
les gouvernements responsables de la Convention se sont abstenus
de suivre cette méthode et sont convenus du texte sur la base
du droit et de la pratique en vigueur, qui requièrent l'unanimité
du consentement aux réserves.

Dans ces conditions, peut-on dire que les gouvernements qui
ont négocié et voté la Convention par l'intermédiaire de leurs
délégués l’ont fait dans la croyance que l’État qui signe, ratifie ou
adhère aurait le droit d’en diviser les dispositions en deux catégories
comprenant d’une part celles qui font partie de « 1’ objet et du but
de la Convention » et, d'autre part, celles qui n’en font pas partie,
et d’assortir l’une de ces dernières de réserves prenant effet sans
le consentement des autres parties ? Nous n’avons rien pu trouver
à l'appui d'une telle opinion.

Au contraire, une règle de cette nature est si nouvelle, et le
critère de compatibilité d’une réserve avec «l’objet et le but de
la Convention » si difficile à appliquer, que l’on ne saurait concevoir
que l’Assemblée générale ait passé la question sous silence, présu-
mant que tous les États contractants étaient pleinement au courant

32
44 OPIN. DISS. COLL. (RESERVES CONV. GENOCIDE)

de l’existence d’un tel critère en droit international et dans la
pratique et qu'ils étaient en mesure de l’appliquer correctement et
efficacement. Nous sommes donc dans l’obligation d’admettre que
les parties ont conclu la Convention sur la base du droit et de la
pratique en vigueur ; dès lors, nous n’entrevoyons pas comment
on pourrait leur supposer l'intention d'adopter une règle nouvelle
et différente.

b) Au surplus, nous avons peine à entrevoir comment la nouvelle
règle pourra fonctionner. Quand une règle est proposée aux fins de
régler un litige, elle doit être d’une application aisée et doit aboutir
à des résultats définitifs et cohérents. Nous ne pensons pas que la
règle dont il s’agit remplisse l’une ou l’autre de ces conditions.

i) La règle s'articule autour de la phrase: «si la réserve est
compatible avec l’objet et le but de la Convention ». Quels sont
« l'objet et le but » de la Convention sur le génocide ? La répression
du génocide ? Cela va de soi, mais n’y a-t-il rien de plus?
Englobent-ils certains articles ou bien tous les articles relatifs à
la mise en œuvre de la Convention ? Tel est le nœud de la question.
Un coup d’ceil à ces articles suffit à en faire comprendre l’impor-
tance. Ainsi que nous l'avons montré au début du présent avis, il
s’agit là des articles qui ont soulevé des difficultés.

ii) On a prétendu que, sur la base du critère de compatibilité,
chaque partie devrait apprécier individuellement une réserve en
vue de tirer sa propre conclusion. Un État qui a formulé une réserve
peut donc être ou non partie à la Convention, selon les différents
points de vue des États qui sont déjà parties. Suivant un tel
système, il sera évidemment impossible d’avoir une certitude défini-
tive quant au statut, en tant que partie, de l’État qui a formulé une
réserve, aussi longtemps que l’admissibilité des réserves auxquelles
une objection a été opposée est laissée à l’appréciation subjective
de chaque Etat. Ledit statut ne pourra être objectivement déterminé
que si la compatibilité de la réserve est soumise à la décision d’un
tribunal. Mais il se peut que, pour diverses raisons, les parties
n'aient jamais recours à une procédure de cet ordre. Si l'affaire
fait l'objet d’une décision judiciaire, il en résultera, selon que la
réserve sera déclarée compatible ou non, soit que le ou les États
ayant fait objection devront alors reconnaître également à l'État
qui a formulé la réserve la qualité de partie à la Convention, soit
que ce dernier cessera d’être partie relativement aux parties qui
avaient admis la réserve. Une telle situation ne peut que créer la
plus grande confusion entre les Etats intéressés. Il faut particu-
lièrement déplorer cette absence d’une certitude définitive en ce
qui concerne la mise en œuvre des dispositions relatives à l'entrée
en vigueur de la Convention (article XIII) et à son extinction par
suite de dénonciations (article XV). Ajoutons que, si nous compre-
nons bien le sens des questions soumises à la Cour, l’Assemblée
générale désire être fixée sur le point de savoir si un État qui a
formulé une réserve peut, dans des conditions déterminées, être

33
45 OPIN. DISS. COLL. (RÉSERVES CONV. GÉNOCIDE)

considéré ou non, ex droit, comme partie au traité — non point si
une partie actuelle peut, selon une appréciation qu ‘elle a faite
elle-même, considérer l'État qui a formulé une réserve comme
partie ou non.

Hi) On a allégué que certaines parties contractantes, ayant
des opinions différentes quant à la compatibilité d’une réserve,
pourraient décider de poursuivre le règlement du différend ainsi né
par l'adoption de la procédure prévue à l’article 1X de la Conven-
tion ; cet article vise la juridiction obligatoire de la Cour, mais il
faut noter que huit Etats ont déjà formulé des réserves à l’encontre
de ce seul article ou à son propos.

iv) Quant aux objections qui ne sont pas fondées sur l’incompa-
tibilité, on a suggéré un débat entre l'État qui fait la réserve et
celui qui oppose une objection; un arrangement conclu aurait
pour effet de mettre la Convention en vigueur entre eux à l’exclu-
sion des clauses affectées par la réserve. A cet égard, nous ne
saurions considérer l’admissibilité d’une réserve comme une affaire
privée que les États peuvent régler entre eux, deux à deux. Il est
évident que les États pourront, deux à deux, arriver à des arrange-
ments différents sur la même réserve, et il est non moins évident
que certains États pourront considérer l'État qui a formulé la
réserve comme partie, tandis que d’autres seront de l’avis opposé.

v) Lorsque la question des réserves à la Convention sur le
génocide s’est posée pour la première fois au cours de la cinquiéme
session de l’Assemblée générale, les conditions requises pour faire
entrer la Convention en vigueur n'étaient pas encore remplies. II
avait paru nécessaire d'examiner comment serait appliqué l’arti-
cle XIII — lequel fait dépendre l'entrée en vigueur de la Convention
de vingt ratifications ou adhésions — au cas où certaines de celles-ci
auraient été assorties de réserves. Supposons que l’une des vingt
premières ratifications ou adhésions reçues par le Secrétaire
général ait été assortie d’un réserve et qu’un ou plusieurs États
ayant déjà ratifié la Convention ou y ayant adhéré aient été disposés
à accepter ladite réserve au contraire des autres Etats qui l’avaient
déjà ratifiée ou y avaient adhéré. Quelle serait alors la situation
d’après la nouvelle régle ? Selon certains Etats, les vingt ratifi-
cations ou adhésions nécessaires auraient été acquises et la Conven-
tion entrerait en vigueur quatre-vingt-dix jours aprés la date du
dernier dépôt. Selon d’autres, le chiffre requis n’aurait pas été
atteint. La Convention serait-elle alors en vigueur ? Supposons
qu’ensuite un jugement ait déclaré la réserve dont il s’agit incom-
patible avec « l’objet et le but de la Convention ». Qu’adviendrait-il ?
La Convention cesserait-elle alors d’être en vigueur ? Serait-elle
considérée ab initio comme n’ayant jamais été en vigueur ? De tels
problèmes ne peuvent manquer de surgir tant que reste douteuse
la qualité de partie attachée à un État. Ainsi que nous l'avons
déjà montré, l'importance de cette question n’est pas limitée à

34
46 OPIN. DISS. COLL. (RÉSERVES CONV. GÉNOCIDE)

l’article XIII. Dans l'exposé qu'il a prononcé devant la Cour
le 10 avril 1951, le représentant du Secrétaire général a montré,
avec de nombreux exemples à l'appui, combien il est essentiel à
ce dernier de savoir d’une façon définitive si un État est partie ou
non, en vue de lui permettre de remplir ses fonctions de dépositaire
de la Convention en cause et des nombreuses autres conventions
multilatérales. I] a indiqué à la Cour que le Secrétaire général est
le dépositaire de plus de soixante conventions multilatérales qui
ont été élaborées ou revisées sous les auspices des Nations Unies.

Nous avons, par conséquent, le regret de constater que la nouvelle
règle qui a été posée n'apporte aucun moyen sûr permettant de
résoudre les problèmes qu'ont fait ou que feront peut-être encore
surgir les réserves à la Convention sur le génocide. La règle n’apporte
aucun moyen susceptible de produire un résultat définitif et
cohérent.

Nous estimons que l'intégrité des dispositions de la Convention
a plus d'importance que la simple universalité des consentements.
S'il ne fait aucun doute que les représentants des gouvernements,
en préparant et en adoptant la Convention sur le génocide, dési-
raient obtenir la participation du plus grand nombre d’Etats
possible, il est certain qu’il n’entrait pas dans leurs intentions
d'obtenir l’universalité à n’importe quel prix. Aucune preuve
n'établit qu'ils aient désiré assurer une large adhésion à la Con-
vention, au prix même de l'intégrité ou de l’uniformité de ses
dispositions, et sans tenir compte des désirs des États qui en
acceptaient toutes les obligations.

Ii est indéniable que toutes les activités internationales ont
tendu dans la période récente a la réalisation du bien-étre commun
de la communauté internationale, en limitant de ce fait la compé-
tence souveraine des Etats particuliers. Par conséquent, devant
un effort commun en vue de réaliser un objectif d’une haute valeur
humanitaire, tel que la Convention sur le génocide, tout État
intéressé attend naturellement des autres qu'ils n’y cherchent pas
un avantage ou une commodité personnels, mais qu’ils mettent
en œuvre les mesures adoptées d’un commun accord. Toute partie
doit donc avoir le droit de juger de l’admissibilité d’une réserve et
de décider si l’État qui l’a formulée doit être ou non exclu de la

35
47 ‘ OPIN. DISS. COLL. (RESERVES CONV. GENOCIDE)

Convention. Au demeurant, nous ne connaissons aucun cas où ce
droit ait donné lieu à des abus. Il ne faut donc pas s’attacher en
premier lieu à réaliser l’universalité à n’importe quel prix. Ce qui
présente une importance suprême, c’est plutôt l'acceptation d’obli-
gations communes — de concert avec les États ayant des aspira-
tions semblables — en vue d'atteindre un but élevé dans l'intérêt
de l’humanité tout entière. Dans ces conditions, la conclusion
suivante s'impose : qu’il faut appliquer à la Convention sur le
génocide, plus strictement que jamais, la règle de droit positif
qui exige le consentement de toutes les parties aux réserves appor-
tées à une convention multilatérale. Dans l'intérêt de la commu-
nauté internationale, il est préférable de renoncer à la participation
à la Convention d’un État qui persiste, nonobstant les objections,
à vouloir modifier les termes de la Convention, plutôt que de lui
permettre d’en devenir partie contre la volonté de l'État ou des
États qui en ont accepté toutes les obligations à titre irrévocable
et inconditionnel

L'avis rendu par la Cour tend à limiter l’application de la nouvelle
règle à la Convention sur le génocide. Nous prévoyons qu'il sera.
difficile de trouver un critère établissant le caractère unique de
cette Convention et permettant de la différencier des autres conven-
tions humanitaires qui ont été ou seront négociées et adoptées sous
les auspices des Nations Unies ou des institutions spécialisées. Mais
à supposer que la Convention sur le génocide soit en quelque
façon unique, son originalité découle de l'importance qu’il y a à la
considérer comme un tout et à maintenir l'intégrité et l’indivisibilité
de son texte, tandis qu'il nous semble que la nouvelle règle posée
par la majorité encouragera la pratique des réserves.

En conclusion, on ne saurait exagérer la gravité du crime de
génocide, et tout traité conçu en vue de sa répression mérite
l'interprétation la plus extensive. Toutefois, la Convention sur le
génocide est un acte conçu pour produire des effets de droit en
créant entre les États qui y sont parties des obligations juridiques ;
c’est pourquoi il nous a paru nécessaire de l’examiner en fonction
de son fondement de droit.

36
48 OPIN. DISS. COLL. (RESERVES CONV. GENOCIDE)

*
* *

Notre réponse a la question I est négative.
Nous n’avons donc pas à répondre à la question II.

Nous ne pouvons nous rallier 4 la réponse donnée par la majorité
à la question III. Vu importance primordiale que nous attachons
au problème soulevé par la question I, nous n’entendons pas ajouter
les motifs de notre dissentiment au sujet de la question IIT.

{Signé) J. G. GUERRERO.
(Signé) ARNOLD D. McNair.
(Signé) Joux E. Reap.

(Signé) Hsu Mo.

37
